            CaseApplication
   AO 106A (08/18) 2:21-mj-02443-DUTY                  Document
                            for a Warrant by Telephone or                1 Filed
                                                          Other Reliable Electronic    05/18/21
                                                                                    Means             Page
                                                                                          (USAO Rev. 12/20)   1 of 23 Page ID #:1


                                            UNITED STATES DISTRICT COURT
                                                                            for the
                                                                Central District
                                                             __________  Districtofof
                                                                                    California
                                                                                      __________

                     In the Matter of the Search of                          )
             (Briefly describe the property to be searched or identify the   )
                             person by name and address)                     )     Case No. 2:21-mj-2443
      The premises located at 15935 Meadowside Street,                       )
      La Puente, California, 91744-1654 (the “SUBJECT                        )
      PREMISES”), as described in Attachment A
       APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
          I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
  penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
  property to be searched and give its location):

        See Attachment A
  located in the Central District of California, there is now concealed (identify the person or describe the property to be seized):
        See Attachment B
            The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                       evidence of a crime;
                       contraband, fruits of crime, or other items illegally possessed;
                       property designed for use, intended for use, or used in committing a crime;
                       a person to be arrested or a person who is unlawfully restrained.
            The search is related to a violation of:
               Code Section                                                           Offense Description
         18 U.S.C. § 371                   Conspiracy
         18 U.S.C. § 1030                  Computer Fraud
         18 U.S.C. § 1028A                 Aggravated Identity Theft
            The application is based on these facts:
                   See attached Affidavit
                       Continued on the attached sheet.
                                                                                                /s/ Anthony Bossone
                                                                                                   Applicant’s signature

                                                                                       FBI Task Force Officer Anthony Bossone
                                                                                                     Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone.

Date: ___________________
                                                                                                     Judge’s signature

City and state: Los Angeles, CA                                                  Hon. Margo A. Rocconi, US Magistrate Judge
                                                                                                     Printed name and title

AUSA: Aaron Frumkin – 213-590-8180
Case 2:21-mj-02443-DUTY Document 1 Filed 05/18/21 Page 2 of 23 Page ID #:2




                              ATTACHMENT A

PREMISES TO BE SEARCHED

     The SUBJECT PREMISES is located at 15935 Meadowside Street,

La Puente, California 91744-1654.       The SUBJECT PREMISES is a

one-story, single family residential structure with a cream-

colored stucco exterior and gray shingle roof.         The front entry

door of the residence faces South.       The premises has a detached

garage structure with a light blue-colored exterior and gray

shingle roof.    The front of the premises is bordered by a

scalloped, block wall with red tiles lining the top of the wall.

Beyond the front wall is a mailbox bearing the numbers “15935”

and the numbers “15935” are painted on the curbing just below

the mailbox.    The warrant extends to the entirety of the SUBJECT

PREMISES, including the residence, all rooms, attics, basements,

garages, storage areas, safes, containers, trash areas, trash

containers, and surrounding areas, and to all buildings,

structures, vehicles, and appurtenances on the curtilage of the

SUBJECT PREMISES.




                                    i
Case 2:21-mj-02443-DUTY Document 1 Filed 05/18/21 Page 3 of 23 Page ID #:3




                              ATTACHMENT B

I.   ITEMS TO BE SEIZED

     1.   The items to be seized are evidence, contraband,

fruits, or instrumentalities of violations of 18 U.S.C. § 371

(conspiracy), 18 U.S.C. § 1030(a)(2)(C) (computer fraud), and 18

U.S.C. § 1028A(a)(1) (aggravated identity theft), namely:

          a.    Any and all records, notes, documents, and

materials related to celebrities and individuals not obviously

affiliated with the SUBJECT PREMISES, to include, but not

limited to, Victim #1.     Such records include personally

identifying information, such as date of birth and social

security number; contact information, such as addresses,

telephone numbers, email addresses, or online accounts;

photographs in any format; and videos in any format.

          b.    For the period from September 1, 2014, through

the present, any and all records, documents, images, logs,

programs, applications, and materials related to email and

iCloud accounts accessed from the SUBJECT PREMISES.

          c.    For the period from September 1, 2014, to the

present, any and all records, documents, images, logs, programs,

applications, and materials related to "phishing," password

resetting, hacking of email, iCloud or other online accounts, or

e-mail forwarding, including, but not limited to, access to the

following accounts: davidchi205@gmail.com;

applebackupicloud@gmail.com; and backupagenticloud@gmail.com.

          d.    For the period from September 1, 2014, to the

present, any and all records, documents, images, logs, programs,
                                    i
Case 2:21-mj-02443-DUTY Document 1 Filed 05/18/21 Page 4 of 23 Page ID #:4




applications, and materials related to the sharing,

distribution, posting or selling of personally identifying

information, contact information, photographs or videos of

celebrities or other individuals not affiliated with the SUBJECT

PREMISES.

            e.         Any digital device used to facilitate the above

listed violations (and forensic copies thereof).

            f.         With respect to any digital device used to

facilitate the above-listed violations or containing evidence

falling within the scope of the foregoing categories of items to

be seized:

                  i.        evidence of who used, owned, or controlled

the device at the time the things described in this warrant were

created, edited, or deleted, such as logs, registry entries,

configuration files, saved usernames and passwords, documents,

browsing history, user profiles, e-mail, e-mail contacts, chat

and instant messaging logs, photographs, and correspondence;

                 ii.        evidence of the presence or absence of

software that would allow others to control the device, such as

viruses, Trojan horses, and other forms of malicious software,

as well as evidence of the presence or absence of security

software designed to detect malicious software;

             iii.           evidence of the attachment of other devices;

evidence of counter-forensic programs {and associated data) that

are designed to eliminate data from the device;

                 iv.        evidence of the times the device was used;


                                       ii
Case 2:21-mj-02443-DUTY Document 1 Filed 05/18/21 Page 5 of 23 Page ID #:5




              v.      passwords, encryption keys, and other access

devices that may be necessary to access the device;

             vi.      applications, utility programs, compilers,

interpreters, or other software, as well as documentation and

manuals, that may be necessary to access the device or to

conduct a forensic examination of it;

           vii.       records of or information about Internet

Protocol addresses used by the device;

          viii.       records of or information about the device's

Internet activity, including firewall logs, caches, browser

history and cookies, “bookmarked” or “favorite” web pages,

search terms that the user entered into any Internet search

engine, and records of user-typed web addresses.

     2.   As used herein, the terms “records,” “documents,”

“programs,” “applications,” and “materials” include records,

documents, programs, applications, and materials created,

modified, or stored in any form, including in digital form on

any digital device and any forensic copies thereof.

     3.   As used herein, the term “digital device” includes any

electronic system or device capable of storing or processing

data in digital form, including cent al processing units;

desktop, laptop, notebook, and tablet computers; personal

digital assistants; wireless communication devices, such as

telephone paging devices, beepers, mobile telephones, and smart

phones; digital cameras; peripheral input/output devices, such

as keyboards, printers, scanners, plotters, monitors, and drives

intended for removable media; related communications devices,
                                   iii
Case 2:21-mj-02443-DUTY Document 1 Filed 05/18/21 Page 6 of 23 Page ID #:6




such as modems, routers, cables, and connections; storage media,

such as hard disk drives, floppy disks, memory cards, optical

disks, and magnetic tapes used to store digital data (excluding

analog tapes such as VHS); and security devices.

II.   SEARCH PROCEDURE FOR DIGITAL DEVICES

      4.        In searching digital devices or forensic copies

thereof, law enforcement personnel executing this search warrant

will employ the following procedure:

                a.   Law enforcement personnel or other individuals

assisting law enforcement personnel (the “search team”) will, in

their discretion, either search the digital device(s) on-site or

seize and transport the device(s) and/or forensic image(s)

thereof to an appropriate law enforcement laboratory or similar

facility to be searched at that location. The search team shall

complete the search as soon as is practicable but not to exceed

120 days from the date of execution of the warrant. The

government will not search the digital device(s) and/or forensic

image(s) thereof beyond this 120-day period without obtaining an

extension of time order from the Court.

                b.   The search team will conduct the search only by

using search protocols specifically chosen to identify only the

specific items to be seized under this warrant.

           i.        The search team may subject all of the data

contained in each digital device capable of containing any of

the items to be seized to the search protocols to determine

whether the device and any data thereon falls within the list of

items to be seized. The search team may also search for and
                                     iv
Case 2:21-mj-02443-DUTY Document 1 Filed 05/18/21 Page 7 of 23 Page ID #:7




attempt to recover deleted, “hidden,” or encrypted data to

determine, pursuant to the search protocols, whether the data

falls within the list of items to be seized.

       ii.        The search team may use tools to exclude normal

operating system files and standard third-party software that do

not need to be searched.

             c.   The search team will not seize contraband or

evidence relating to other crimes outside the scope of the items

to be seized without first obtaining a further warrant to search

for and seize such contraband or evidence.

             d.    If the search determines that a digital device

does not contain any data falling within the list of items to be

seized, the government will, as soon as is practicable, return

the device and delete or destroy all forensic copies thereof.

             e.   If the search determines that a digital device

does contain data falling within the list of items to be seized,

the government may make and retain copies of such data and may

access such data at any time.

             f.   If the search determines that a digital device is

(1) itself an item to be seized and/or (2) contains data falling

within the list of other items to be seized, the government may

retain the digital device and any forensic copies of the digital

device, but may not access data falling outside the scope of the

other items to be seized (after the time for searching the

device has expired) absent further court order.

             g.   The government may also retain a digital device

if the government, prior to the end of the search period,
                                    v
Case 2:21-mj-02443-DUTY Document 1 Filed 05/18/21 Page 8 of 23 Page ID #:8




obtains an order from the Court authorizing retention of the

device (or while an application for such an order is pending),

including in circumstances where the government has not been

able to fully search a device because the device or files

contained therein is/are encrypted.

          h.    After the completion of the search of the digital

devices, the government shall not access digital data falling

outside the scope of the items to be seized absent further order

of the Court.

     5.   The review of the electronic data obtained pursuant to

this warrant may be conducted by any government personnel

assisting in the investigation, who may include, in addition to

law enforcement officers and agents, attorneys for the

government, attorney support staff, and technical experts.

Pursuant to this warrant, the investigating agency may deliver a

complete copy of the seized or copied electronic data to the

custody and control of attorneys for the government and their

support staff for their independent review.

     6.   In order to search for data capable of being read or

interpreted by a digital device, law enforcement personnel are

authorized to seize the following items:

          a.    Any digital device capable of being used to

commit, further, or store evidence of the Subject Offenses

listed above;

          b.    Any equipment used to facilitate the

transmission, creation, display, encoding, or storage of digital

data;
                                   vi
Case 2:21-mj-02443-DUTY Document 1 Filed 05/18/21 Page 9 of 23 Page ID #:9




          c.    Any magnetic, electronic, or optical storage

device capable of storing digital data;

          d.    Any documentation, operating logs, or reference

manuals regarding the operation of the digital device or

software used in the digital device;

          e.    Any applications, utility programs, compilers,

interpreters, or other software used to facilitate direct or

indirect communication with the digital device;

          f.    Any physical keys, encryption devices, dongles,

or similar physical items that are necessary to gain access to

the digital device or data stored on the digital device; and

          g.    Any passwords, password files, biometric keys,

test keys, encryption codes, or other information necessary to

access the digital device or data stored on the digital device.

     7.   During the execution of this search warrant, law

enforcement is permitted to: (1) depress the thumb and/or

fingers of HAO KUO CHI onto the fingerprint sensor of the device

(only when the device has such a sensor), and direct which

specific finger(s) and/or thumb(s) shall be depressed; and (2)

hold the device in front of HAO KUO CHI’S face with HAO KUO

CHI’s eyes open to activate the facial-, iris-, or retina-

recognition feature, in order to gain access to the contents of

any such device.

     8.   The special procedures relating to digital devices

found in this warrant govern only the search of digital devices

pursuant to the authority conferred by this warrant and do not


                                   vii
Case 2:21-mj-02443-DUTY Document 1 Filed 05/18/21 Page 10 of 23 Page ID #:10




apply to any search of digital devices pursuant to any other

court order.




                                   viii
Case 2:21-mj-02443-DUTY Document 1 Filed 05/18/21 Page 11 of 23 Page ID #:11




                                AFFIDAVIT

      I, Anthony Bossone, being duly sworn, declare and state as

follows:

                       I.    PURPOSE OF AFFIDAVIT

      1.   This affidavit is made in support of an application

for a warrant to search 15935 Meadowside Street, La Puente,

California 91744-1654 (the “SUBJECT PREMISES”) as described more

fully in Attachment A.

      2.   The requested search warrant seeks authorization to

seize evidence, fruits, or instrumentalities of violations of 18

U.S.C. § 371 (conspiracy), 18 U.S.C. § 1030(a)(2)(C) (computer

fraud), and 18 U.S.C. § 1028A(a)(1) (aggravated identity theft)

(collectively, the “Subject Offenses”), as described more fully

in Attachment B.     Attachments A and B are incorporated herein by

reference.

      3.   The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses.    This affidavit is intended to show merely that there

is sufficient probable cause for the requested search warrant

and does not purport to set forth all my knowledge of or

investigation into this matter.       Unless specifically indicated

otherwise, all conversations and statements described in this

affidavit are related in substance and in part only.

                      II.   BACKGROUND OF AFFIANT

      4.   I am a Task Force Officer with the Federal Bureau of

Investigation (“FBI”) in the Tampa Field Office, and I have been
                                     1
Case 2:21-mj-02443-DUTY Document 1 Filed 05/18/21 Page 12 of 23 Page ID #:12




so employed since January 2015.       From October 2018 to present, I

have been assigned to the FBI’s Cyber Crime Task Force.           In this

capacity, I investigate a variety of crimes, including computer

fraud and abuse.     I have also served as a Detective with the

Pasco County Sheriff’s Office Cyber Investigations Unit since

April 2013.    I have completed training in network intrusion

investigative techniques and computer forensic techniques.           I

have a Master of Science degree in Cybersecurity from Saint Leo

University.    I am a Certified Forensic Computer Examiner by the

International Association of Computer Investigative Specialists.

I have been involved in numerous investigations involving

unauthorized access of computer systems and cases involving

electronic evidence.

                     V. SUMMARY OF PROBABLE CAUSE
      5.   In or around March 2018, a public figure residing in

Tampa, Florida (“Victim #1”) reported that nude photos of Victim

#1 had been posted on pornographic websites without Victim #1’s

knowledge or permission.      Investigation revealed that Victim

#1’s Apple iCloud account was hacked by an IP address at the

SUBJECT PREMISES registered to Hao Kuo Chi (“CHI”).          Further

investigation of several email accounts and two IP addresses

used by CHI revealed that CHI has hacked thousands of Apple

iCloud accounts by posing as a customer support representative

for Apple and convincing unsuspecting victims to change their

iCloud credentials and provide them to CHI.         CHI has obtained

and collected approximately 620,000 photos and 9,000 videos of

at least 306 identified victims.         DMV records indicate that CHI
                                     2
Case 2:21-mj-02443-DUTY Document 1 Filed 05/18/21 Page 13 of 23 Page ID #:13




currently resides at the SUBJECT PREMISES, and on April 29,

2021, CHI was observed at the SUBJECT PREMISES.

                    VI. STATEMENT OF PROBABLE CAUSE

      6.    Based on my training and experience, my knowledge of

this investigation, including my conversations with victims and

witnesses, and review of photographs, witness statements, and my

conversations with other law enforcement agents and officers, I

know the following:

A.    Case Background

      9.    In or around March 2018, a California-based company

that specializes in removing celebrity photos from the Internet

contacted a public figure residing in Tampa, Florida (“Victim

#1”), and advised that nude photos of Victim #1 had been posted

on pornographic websites.      Around that same time, Victim #1’s

employer began an independent investigation of this incident,

and it discovered a September 2017 social media post wherein two

residential addresses associated with Victim #1 had been

published online.

      10.   During an interview with investigators, Victim #1

confirmed that Victim #1 was the person depicted in the photos

posted on the pornographic websites, and that Victim #1 had once

resided at each of the two addresses posted on social media.

Victim #1 denied knowing about or consenting to the posting of

any of this information online.       Victim #1 said that during the

relevant period, Victim #1 had an Apple iPhone and used Apple

iCloud to back up photos and other information.          Victim #1

further said that the nude photos and photos containing prior
                                     3
Case 2:21-mj-02443-DUTY Document 1 Filed 05/18/21 Page 14 of 23 Page ID #:14




addresses were stored on Victim #1’s iPhone and backed up to

Victim #1’s iCloud.     Accordingly, anyone with access to Victim

#1’s iCloud account could have also accessed this information.

      11.   Investigators learned from Charter Communications that

an IP address not belonging to Victim #1 – IP address

172.119.90.40 – had attempted to log into Victim #1’s iCloud

account on May 6, 2018.      Investigators further learned that,

during that timeframe, IP address 172.119.90.40 was registered

to “Lien Hang” at the SUBJECT PREMISES.        Records from the

California Department of Motor Vehicles reflect that Hao Kuo Chi

(“CHI”) and Lingh My Ha Chi both reside at the SUBJECT PREMISES.

According to records provided by Apple, IP address 172.119.90.40

not only accessed Victim’s #1’s iCloud account on May 6, 2018,

but also successfully accessed 47 additional iCloud accounts on

that same day.    The records indicate that the true owners of

those iCloud accounts had resided in states across the country,

including Arizona, California, Connecticut, Louisiana,

Massachusetts, Ohio, Pennsylvania, South Carolina, and Texas.

      12.   Through open sources and law-enforcement databases,

investigators determined that CHI had a Facebook account under

the name of “david.chi16.”      According to Facebook, that account

was associated with email address davidchi205@gmail.com and

phone number (626) 537-5061.

B.    Identification of CHI and the SUBJECT PREMISES

      13.   On September 10, 2019, the Honorable Sean P. Flynn,

United States Magistrate Judge for the Middle District of

Florida signed a search warrant in Case No. 8:19-MJ-2189SPF for
                                     4
Case 2:21-mj-02443-DUTY Document 1 Filed 05/18/21 Page 15 of 23 Page ID #:15




the davidchi205@gmail.com Google account.         The contents of the

Google account confirmed its use by CHI, including photos of his

U.S. passport and California Driver’s License, which listed the

SUBJECT PREMISES as his address.         The contents of the Google

account also contained emails from both FedEx and Amazon.com,

identifying the customer as CHI with the address of the SUBJECT

PREMISES.

      14.   According to Google, davidchi205@gmail.com was linked

by browser cookies to email accounts applebackupicloud@gmail.com

and backupagenticloud@gmail.com.         Subscriber records provided

additional proof that all three accounts were controlled and

used by CHI, based on the listed IP addresses and phone numbers.

IP address 172.119.90.40 (which was used to hack Victim #1 and

registered to the SUBJECT PREMISES) had been used to access both

the davidchi205@gmail.com and backupagenticloud@gmail.com

accounts.

      15.   Records revealed that an additional IP address, IP

address 66.215.83.178, had also been used to access all three

accounts.    According to Charter Communications, during the

relevant timeframe, IP address 66.215.83.178 was registered to

“BETA SECURITY” in Temple City, California.         Based on emails

contained in the davidchi205@gmail.com account, investigators

are aware that Beta Security is CHI’s place of employment.

Additionally, phone number (626) 537-5061 (the same phone number

linked to CHI’s Facebook account) is listed for both the

davidchi205@gmail.com and applebackupicloud@gmail.com accounts.

According to T-Mobile, that phone number is registered to CHI.
                                     5
Case 2:21-mj-02443-DUTY Document 1 Filed 05/18/21 Page 16 of 23 Page ID #:16




      16.   On September 10, 2019, the Honorable Sean P. Flynn,

United States Magistrate Judge for the Middle District of

Florida also signed search warrants in Case No. 8:19-MJ-2189SPF

for the applebackupicloud@gmail.com and

backupagenticloud@gmail.com Google accounts.         In total, there

were more than 500,000 emails in those accounts.          The search

warrant results revealed that CHI had used those accounts

extensively in furtherance of criminal conduct.          Specifically,

CHI used these accounts to acquire and share nude photos and

videos of young women, including Victim #1.         One of the ways

that CHI gained unauthorized access to his victims’ iCloud

accounts was by posing as a customer support representative for

Apple, and tricking the true owner of the account to change his

or her credentials, prompting the unsuspecting victim to then

email that information directly to CHI.        Between September 4,

2014, and September 8, 2016, approximately 4,700 emails

containing what investigators believe to be iCloud user IDs

(i.e., email addresses) and passwords were sent to

applebackupicloud@gmail.com and backupagenticloud@gmail.com.

      17.   Additionally, CHI used applebackupicloud@gmail.com and

backupagenticloud@gmail.com to communicate with others about

gaining and attempting to gain unauthorized access to protected

iCloud accounts (i.e., hacking) and stealing data, which he

referred to as “rips.”      Of particular interest to CHI were nude

photos and videos of the iCloud account owners, which he

referred to as “wins.”      A keyword search of the email accounts


                                     6
Case 2:21-mj-02443-DUTY Document 1 Filed 05/18/21 Page 17 of 23 Page ID #:17




revealed more than 1,000 email exchanges including the word

“wins.”

      18.   The applebackupicloud@gmail.com and

backupagenticloud@gmail.com Google accounts contained hundreds

of emails wherein a conspirator would request that CHI hack a

certain iCloud account, and CHI would respond by forwarding the

conspirator a Dropbox link.      These emails reveal that CHI

regularly used Dropbox to store content stolen from the hacked

iCloud accounts.     Based in part on this information, on December

19, 2019, the Honorable Amanda A. Sansone, United States

Magistrate Judge for the Middle District of Florida, signed a

search warrant in Case No. 8:19-MJ-2606AAS for all Dropbox

accounts associated with email addresses davidchi205@gmail.com,

applebackupicloud@gmail.com, and backupagenticloud@gmail.com.

      19.   The Dropbox search warrant results revealed a paid

Dropbox account associated with email address

backupagenticloud@gmail.com.       This Dropbox account was

associated with CHI’s known phone number ((626) 537-5061) and IP

addresses (172.119.90.40 and 66.215.83.178).         CHI’s Dropbox

account contained approximately 620,000 photos and 9,000 videos

of at least 306 identified victims.        CHI had organized the

content in the Dropbox account by email address, and further by

whether the content contained a “win.”

      20.   On April 29, 2021, at approximately 8:08 AM PDT,

investigators observed CHI exit the SUBJECT PREMISES and enter a

dark, charcoal colored Hyundai Genesis sedan bearing California

license plate 8ETG799.      This vehicle is registered to CHI at the
                                     7
Case 2:21-mj-02443-DUTY Document 1 Filed 05/18/21 Page 18 of 23 Page ID #:18




SUBJECT PREMISES.     DMV records reveal that CHI has been issued a

valid California driver’s license, number D1162194, with the

listed address matching that of the SUBJECT PREMISES.

C.    Use of the SUBJECT PREMISES in Connection with the Scheme

      21.    Through my training and experience, I am aware that

most individuals safeguard their personal electronic devices and

typically maintain these devices near their person and within

their residence.

      22.    I am aware that collectors of non-consensual

pornographic images, like CHI, rarely, if ever, dispose of their

materials, and may go to great lengths to conceal and protect

their collections of these materials from discovery, theft, and

damage.     The desire of such individuals to retain pornography,

together with the sense of security afforded by using computers,

provides probable cause to believe that computer images will be

retained by the collector indefinitely.        For example, based upon

a review of CHI’s Dropbox account, it appears that CHI

maintained most, if not all, of the photos and videos he had

stolen from his victims’ iCloud accounts.         Likewise, CHI had

maintained extensive lists of iCloud usernames and passwords,

some dating as far back as September 2014.         Collectors of non-

consensual pornographic images may protect their illicit

materials by passwords, encryption, and other security measures,

save them on movable media such as CDs, DVDs, flash memory,

thumb drives, and removable hard drives (which can be as small

as a postage stamp and easily hidden), or send them to third

party image storage sites via the Internet.
                                     8
Case 2:21-mj-02443-DUTY Document 1 Filed 05/18/21 Page 19 of 23 Page ID #:19




      23.   This investigation has revealed that CHI communicates

with others and accesses various online services in furtherance

of the scheme via their cellular phones, computers, and/or

mobile devices.    As discussed above, records from Google and

Dropbox indicate that some of these accounts were accessed from

the SUBJECT PREMISES.

      24.   Accordingly, there is probable cause to believe that

evidence of CHI’s violations of the Subject Offenses will be

found on his phones, and on any other electronic devices in his

possession, including laptops, computers, smart watches, and

wearable electronic devices, which are likely stored inside the

SUBJECT PREMISES.

             VII. TRAINING AND EXPERIENCE ON DIGITAL DEVICES 1
      25.   Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that the following electronic evidence, inter alia, is

often retrievable from digital devices:

            a.    Forensic methods may uncover electronic files or

remnants of such files months or even years after the files have

been downloaded, deleted, or viewed via the Internet. Normally,


1 As used herein, the term “digital device” includes any
electronic system or device capable of storing or processing
data in digital form, including central processing units;
desktop, laptop, notebook, and tablet computers; personal
digital assistants; wireless communication devices, such as
paging devices, mobile telephones, and smart phones; digital
cameras; gaming consoles; peripheral input/output devices, such
as keyboards, printers, scanners, monitors, and drives; related
communications devices, such as modems, routers, cables, and
connections; storage media; and security devices.
                                     9
Case 2:21-mj-02443-DUTY Document 1 Filed 05/18/21 Page 20 of 23 Page ID #:20




when a person deletes a file on a computer, the data contained

in the file does not disappear; rather, the data remain on the

hard drive until overwritten by new data, which may only occur

after a long period of time. Similarly, files viewed on the

Internet are often automatically downloaded into a temporary

directory or cache that are only overwritten as they are

replaced with more recently downloaded or viewed content and may

also be recoverable months or years later.

           b.    Digital devices often contain electronic evidence

related to a crime, the device’s user, or the existence of

evidence in other locations, such as, how the device has been

used, what it has been used for, who has used it, and who has

been responsible for creating or maintaining records, documents,

programs, applications, and materials on the device. That

evidence is often stored in logs and other artifacts that are

not kept in places where the user stores files, and in places

where the user may be unaware of them. For example, recoverable

data can include evidence of deleted or edited files; recently

used tasks and processes; online nicknames and passwords in the

form of configuration data stored by browser, e-mail, and chat

programs; attachment of other devices; times the device was in

use; and file creation dates and sequence.

           c.    The absence of data on a digital device may be

evidence of how the device was used, what it was used for, and

who used it. For example, showing the absence of certain

software on a device may be necessary to rebut a claim that the

device was being controlled remotely by such software.
                                    10
Case 2:21-mj-02443-DUTY Document 1 Filed 05/18/21 Page 21 of 23 Page ID #:21




            d.   Digital device users can also attempt to conceal

data by using encryption, steganography, or by using misleading

filenames and extensions. Digital devices may also contain

“booby traps” that destroy or alter data if certain procedures

are not scrupulously followed. Law enforcement continuously

develops and acquires new methods of decryption, even for

devices or data that cannot currently be decrypted.

      26.   Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that it is not always possible to search devices for data

during a search of the premises for a number of reasons,

including the following:

            a.   Digital data are particularly vulnerable to

inadvertent or intentional modification or destruction. Thus,

often a controlled environment with specially trained personnel

may be necessary to maintain the integrity of and to conduct a

complete and accurate analysis of data on digital devices, which

may take substantial time, particularly as to the categories of

electronic evidence referenced above. Also, there are now so

many types of digital devices and programs that it is difficult

to bring to a search site all of the specialized manuals,

equipment, and personnel that may be required.

            b.   Digital devices capable of storing multiple

gigabytes are now commonplace. As an example of the amount of

data this equates to, one gigabyte can store close to 19,000

average file size (300kb) Word documents, or 614 photos with an

average size of 1.5MB.
                                    11
Case 2:21-mj-02443-DUTY Document 1 Filed 05/18/21 Page 22 of 23 Page ID #:22




      27.   The search warrant requests authorization to use the

biometric unlock features of a device, based on the following,

which I know from my training, experience, and review of

publicly available materials:

            a.   Users may enable a biometric unlock function on

some digital devices. To use this function, a user generally

displays a physical feature, such as a fingerprint, face, or

eye, and the device will automatically unlock if that physical

feature matches one the user has stored on the device. To unlock

a device enabled with a fingerprint unlock function, a user

places one or more of the user’s fingers on a device’s

fingerprint scanner for approximately one second. To unlock a

device enabled with a facial, retina, or iris recognition

function, the user holds the device in front of the user’s face

with the user’s eyes open for approximately one second.

            b.   In some circumstances, a biometric unlock

function will not unlock a device even if enabled, such as when

a device has been restarted or inactive, has not been unlocked

for a certain period of time (often 48 hours or less), or after

a certain number of unsuccessful unlock attempts. Thus, the

opportunity to use a biometric unlock function even on an

enabled device may exist for only a short time. I do not know

the passcodes of the devices likely to be found in the search.

      28.   Thus, the warrant I am applying for would permit law

enforcement personnel to, with respect to any device that

appears to have a biometric sensor and falls within the scope of

the warrant: (1) depress CHI’s thumbs and/or fingers on the
                                    12
Case 2:21-mj-02443-DUTY Document 1 Filed 05/18/21 Page 23 of 23 Page ID #:23




device(s); and (2) hold the device(s) in front of CHI’s face

with CHI’s eyes open to activate the facial-, iris-, and/or

retina-recognition feature.

                            VIII. CONCLUSION

      29.   For all the reasons described above, there is probable

cause to believe that the items to be seized described in

Attachment B will be found in a search of the SUBJECT PREMISES

described in Attachment A.


Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
telephone on this ___ day of
May, 2021.




______________________________________
HONORABLE MARGO A. ROCCONI
UNITED STATES MAGISTRATE JUDGE




                                    13
